


110 HR 965 IH: To amend the Carl D. Perkins Vocational and Technical

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 965
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Carl D. Perkins Vocational and Technical
		  Education Act of 1998 to modify the definition of Indian student
		  count.
	
	
		1.Definition of Indian student
			 countSection 117(h) of the
			 Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C.
			 2327(h)) is amended by striking paragraph (2) and inserting the
			 following:
			
				(2)Indian student
				count
					(A)In
				generalThe term Indian student count means a number
				equal to the total number of Indian students enrolled in each
				tribally-controlled postsecondary vocational and technical institution, as
				determined in accordance with subparagraph (B).
					(B)Determination
						(i)EnrollmentFor
				each academic year, the Indian student count shall be determined on the basis
				of the enrollments of Indian students as in effect at the conclusion of—
							(I)in the case of the
				fall term, the third week of the fall term; and
							(II)in the case of the
				spring term, the third week of the spring term.
							(ii)CalculationFor
				each academic year, the Indian student count for a tribally-controlled
				postsecondary vocational and technical institution shall be the quotient
				obtained by dividing—
							(I)the sum of the
				credit-hours of all Indian students enrolled in the tribally-controlled
				postsecondary vocational and technical institution (as determined under clause
				(i)); by
							(II)12.
							(iii)Summer
				termAny credit earned in a class offered during a summer term
				shall be counted in the determination of the Indian student count for the
				succeeding fall term.
						(iv)Students
				without secondary school degrees
							(I)In
				generalA credit earned at a tribally-controlled postsecondary
				vocational and technical institution by any Indian student that has not
				obtained a secondary school degree (or the recognized equivalent of such a
				degree) shall be counted toward the determination of the Indian student count
				if the institution at which the student is enrolled has established criteria
				for the admission of the student on the basis of the ability of the student to
				benefit from the education or training of the institution.
							(II)PresumptionThe
				institution shall be presumed to have established the criteria described in
				subclause (I) if the admission procedures for the institution include
				counseling or testing that measures the aptitude of a student to successfully
				complete a course in which the student is enrolled.
							(III)Credits toward
				secondary school degreeNo credit earned by an Indian student for
				the purpose of obtaining a secondary school degree (or the recognized
				equivalent of such a degree) shall be counted toward the determination of the
				Indian student count under this clause.
							(v)Continuing
				education programsAny credit earned by an Indian student in a
				continuing education program of a tribally-controlled postsecondary vocational
				and technical institution shall be included in the determination of the sum of
				all credit hours of the student if the credit is converted to a credit-hour
				basis in accordance with the system of the institution for providing credit for
				participation in the
				program.
						.
		
